Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-3, 5, 6, 8-12, 14, 15, and 17-24 are all the claims pending in the application. 
Claims 1-3, 6, 8, 10-12, 15, 17, 19 and 20 are amended.
Claims 4, 7, 13, and 16 are cancelled.
Claims 21-24 are new. 
Claims 1-3, 5, 6, 8-12, 14, 15, and 17-24 are rejected.
The following is a Final Office Action in response to amendments and remarks filed September 7, 2021.

Response to Arguments
Regarding the double patenting rejections, the double patenting rejections are withdrawn in light of the amendments to the claims because the amendments to the claims render the present claims sufficiently distinct from the claims in the copending application such that the present claims are no longer obvious in light of claims in the copending application.

Regarding the 101 rejections, the rejections are maintained.  Under Step 2A Prong 1, Applicant asserts the claims do not recite an abstract idea because the claims recite extracting text data.  Examiner respectfully does not find this assertion persuasive because the previous Office Action did not assert extracting text data was an abstract idea.  The previous Office Action found the limitation involving 
Under Step 2A Prong 2, Applicant asserts the claims reflect an improvement in predicting scores and relevant skills for a job position.  Examiner respectfully does not find this assertion persuasive because a bare assertion of an improvement without the detail necessary to be apparent is not sufficient to show an improvement, see pg. MPEP 2106.04(d)(1) (discussing MPEP 2106.05(a)).  That is, it is not clear how the claims reflect an improvement over existing system and methods for predicting scores and skills for a job position (i.e. predicting desirable attributes in future employees).  Further, Examiner notes Applicant's assertions regarding an artificial neural network are not persuasive because the features upon which applicant relies (i.e., a neural network) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Under Step 2B, Applicant asserts the rejections should be withdrawn because extracting text data amounts to significantly more than the abstract idea.  Examiner respectfully does not find this assertion persuasive because extracting text data as claimed is only mere data gathering and Examiner finds no evidence gathering job titles and required skills when hiring or recruiting would be significantly more than the abstract idea.  Accordingly, the rejections are maintained, please see below for the complete rejection of the claims amended.

Regarding the 102 rejections, the rejections are withdrawn in light of the amendment to the claims.  Please see below for the new 103 rejections of the claims as amended.
Please note, regarding the rejection of claim 6, Applicant asserts Mondal does not teach extracting data from resumes as claimed.  Examiner respectfully does not find this assertion persuasive 
In response to arguments in reference to any other depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the other dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 6, 8-12, 14, 15, and 17-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims 1-3, 5, 6, 8, 9, and 21-24 are directed to a process; and claims 10-12, 14, 15, and 17-20 are directed to a machine.  Therefore, we proceed to Step 2. 

Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible 
The independent claims recite an abstract idea.  Specifically, the independent claims recite an abstract idea in the limitations "predicting, by the server, for the first job position, a set of threshold scores corresponding to the set of psychometric attributes, wherein the set of threshold scores is determined based on the one or more predictor models and a first job description of the first job position"; and "generating, by the server, one or more predictor models based on the first text data extracted from each of the plurality of job descriptions and the set of psychometric scores of each test user".  These limitations recite an abstract idea because they encompass commercial or legal interactions (i.e. marketing or sales activities or behaviors; or business relations).  These limitations encompass commercial or legal interactions because predicting threshold scores and generating a model, as claimed, is a step in the recruiting or hiring process.  That is, the scope of these limitations encompass predicting desirable attributes in future employees.  Thus, the claims recite commercial or legal interactions.  Claims that recite commercial or legal interactions (i.e. recruiting or hiring) fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas.  Claims 1, 10, and 20 recite an abstract idea.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
The claims are not integrated into a practical application.  Claim 1 recites the additional elements - receiving, by a server, a plurality of answers provided by each test user of a plurality of test users and a plurality of job descriptions of a plurality of job positions, wherein each test user is associated with at least one job position of the plurality of job positions and wherein each job 
The additional element of the server, when considered individually, does not integrate the abstract idea into a practical application because the server is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components, see MPEP 2106.05(f).
The additional elements of the "receiving"; "extracting", and "deriving", as claimed, do not integrate the abstract idea into a practical application, when considered individually, because the steps are all insignificant extra-solution activity, see MPEP 2106.05(g).  These additional elements are only insignificant extra-solution activity because the steps only entail selecting information, based on types of information in a specific field, for collection and analysis, see MPEP 2106.05(g) (discussing Electric Power Group).  That is, the steps entail collecting tests (receiving answers), collecting employment data (job titles and skills required) and analyzing the tests (deriving psychometric scores), which is no more than insignificant extra-solution activity.  
The additional elements of 'providing a first job description', when considered individually, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of receiving data (i.e. receiving user input), see MPEP 2106.05(f)(2) (noting 
Further, the additional elements, when considered in combination, do not integrate the abstract idea into a practical application because the combination only amounts to generic computer components selecting a particular data source or type of data to be manipulated.  Claim 1 is directed to an abstract idea.
Claims 10 and 20 recite similar limitations as claim 1 and accordingly are directed towards an abstract idea for similar reasons as claim 1.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
The claims do not recite significantly more than the abstract idea.  The additional elements of gathering and analyzing personality tests as part of the hiring or recruiting process are not significantly more than what is well-understood, routine or conventional, see Prewitt, Edward. "Personality tests in hiring: how to do it right." Harvard Manag Update 3 (1998): 8-10, pg. 1 of PDF provided with this Office Action (noting the increasing use of psychological testing in hiring)1.  Similarly, Examiner finds no evidence gathering job titles and skills required are significantly more than the abstract idea.  Further, the additional elements, when considered individually or in combination, do not amount to significantly more than the abstract idea because the additional elements are only insignificant extra-solution activity performed on generic computer components.  Insignificant extra-solution activity and mere instructions to apply an exception cannot provide an inventive concept.  Claims 1, 10, and 20 are not patent eligible.

Dependent Claims
The additional elements of claims 2 and 11 do not integrate the abstract idea into a practical application because the additional elements are only mere data gathering, see MPEP 2106.05(g).  That is, generating a link between the text data and the psychometric attributes and assigning a weight to the link is only mere data gathering because the link could simply be the test taker.  For example, extracting the text data about a person's job, and connecting the person's job with their test results through them would be within the scope of this limitation.  Further, Examiner notes the generality of these steps supports a conclusion that the additional elements of claim 2 does not integrate the abstract idea into a practical application, see MPEP 2106.04.I(d) (discussing Parker v. Flook).
The additional elements of claims 3 and 12 do not integrate the abstract idea into a practical application because the steps of receiving historical data including social media data are only mere data gathering, see MPEP 2106.05(g).
The addition elements of claims 5, 6, 14, and 15 do not integrate the abstract idea into a practical application because the steps of receiving resume and extracting data from the resumes are only mere data gathering, see MPEP 2106.05(g).
Claim 8 and 17 are directed to the same abstract idea as the independent claims because identifying relevant job applicants is a part of the hiring or recruiting process.
Claim 9 and 18 are directed to the same abstract idea as the independent claims because predicting relevant skills for applicants is a part of the hiring or recruiting process.
The additional elements of claim 19 do not integrate the abstract idea because the database or plurality of users devices are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.
The additional elements of claim 21 do not integrate the abstract idea into a practical application because the additional elements of normalizing, as claimed, encompass mere data gathering (i.e. gathering data into a single database), MPEP 2106.05(g).  The additional elements of filtering, as claimed, do not integrate the abstract idea because using software to tailor information and provide it to a user is not more than mere instructions to apply the exception, see MPEP 2106.05(f) (discussing Intellectual Ventures I LLC v. Capital One Bank (USA)).
The additional elements of claim 22 do not integrate the abstract idea into a practical application because extracting data, as claimed, is only mere data gathering, see MPEP 2106.05(g).
The additional elements of claim 23 do not integrate the abstract idea into a practical application because rendering, as claimed, is recited at a high level of generality (i.e. as a generic function of displaying data) such that it amounts to no more than mere instructions to apply the exception.  The additional elements of receiving a feedback, as claimed, do not integrate the abstract idea into a practical application because the additional elements encompass a generic computer function of receiving data (i.e. receiving user input), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
Claim 24 is directed to the same abstract idea as the independent claims because updating the models based on feedback, as claimed, is a part of predicting desirable traits in future employees (i.e. adjusting the predictions based on successful or unsuccessful hires).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-12, 14, 15, and 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mondal et al, US Pub. No. 2015/0161567, herein referred to as "Mondal" in view of Hyder et al, US Pub. No. 2006/0265269, herein referred to as "Hyder".
Regarding claim 1, Mondal teaches:
receiving, by a server, a plurality of answers provided by each test user of a plurality of test users (employees and candidates take psychometric test, Fig. 3A ref. chars. 322 and 332 and ¶¶[0048], [0071]; see also e.g. Figs. 6A-6D showing test and ¶¶[0023]-[0024] discussing servers)
and a plurality of job descriptions of a plurality of job positions, wherein each test user is associated with one or more job positions of the plurality of job positions (imports information on employees' and candidates' employment history, ¶¶[0049], [0071] and Fig. 3A ref. chars. 324 and 334),
deriving, by the server, for each test user, a set of psychometric scores corresponding to a set of psychometric attributes, wherein the set of psychometric scores for each test user is derived based on the corresponding plurality of answers (aggregates test results into domains, ¶¶[0048], [0071]; see also ¶[0052] noting each domain is scored; and ¶¶[0054]-[0069] discussing types of analyses of domains);

providing, by the server, a first job description of a first job position as input to the generated one or more predictor models (generates ideal candidate profile for selected role, e.g. ¶¶[0045], [0046]; see also Fig. 10 showing user interface for selecting the role);
and predicting, by the server, for the first job position, a set of threshold scores corresponding to the set of psychometric attributes, wherein the set of threshold scores is determined based on the one or more predictor models and the first job description of the first job position (determines psychometric test results for ideal candidate profile for various attributes for a given role, ¶[0069] and Fig. 10 ref. char. 1030).
However Mondal does not explicitly teach but Hyder does teach:
and wherein each job description of the plurality of job descriptions includes a job title of a corresponding job position of the plurality of job positions and a set of skills required for the corresponding job position (job description includes job titles and skills required, e.g. ¶[0039]);
extracting, by the server, first text data from each job description of the plurality of job descriptions by parsing one or more keywords in each job description of the plurality of job descriptions, wherein the first text data extracted from each job description is indicative of a corresponding job title and a corresponding set of skills (extracts job titles and skills required from job description, ¶¶[0039], [0046] and Fig. 2A; see also ¶[0072] discussing extraction).
Further, it would have been obvious at the time of filing to combine the candidate suitability assessment of Mondal with the extraction of information from job descriptions as taught by Hyder because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, Mondal relies on the user to 
Regarding claim 2, the combination of Mondal and Hyder teaches all the limitations of claim 1 and Mondal further teaches:
generating, by the server, a link between the first text data extracted from each job description and each psychometric attribute of the set of psychometric attributes (generates idea candidate profile for each role, ¶[0069], and links psychometric test to performance data, ¶[0050] and Fig. 3A ref. char. 326); 
and assigning, by the server, a weight to the link between the first text data extracted from each job description and each psychometric attribute of the set of psychometric attributes, wherein the weight is assigned based on the set of psychometric scores of each test user (applies weighting factor to each domain, ¶¶[0048], [0052]-[0053]).  
Regarding claim 3, the combination of Mondal and Hyder teaches all the limitations of claim 1 and Mondal further teaches: 
receiving, by the server, historical data of each test user of the plurality of test users from a plurality of data sources having different data formats (obtains employees' and candidates' employment history and performance data from various sources like LinkedIn, ¶¶[0049], [0071] and salesforce.com, ¶[0045]), 
wherein the generation of the one or more predictor models is further based on the historical data of each test user (generates ideal candidate profile based on employee performance data, ¶[0069]; see also Fig. 3A summarizing process).  
Regarding claim 5, the combination of Mondal and Hyder teaches all the limitations of claim 1 and Mondal further teaches: 
receiving, by the server, a plurality of resumes of the plurality of test users (obtains employees' and candidates' employment history including skills, ¶¶[0049], [0071].  Please note, an employment history is within the scope of the claim element "resume" because the employment history is a resume), 
wherein the generation of the one or more predictor models is further based on the plurality of resumes (generates ideal candidate profile based on employment history, ¶[0069]; see also Fig. 3A summarizing process).  
Regarding claim 6, the combination of Mondal and Hyder teaches all the limitations of claim 5 and Mondal further teaches: 
extracting, by the server, second text data by parsing one or more keywords from each of the plurality of resumes (retrieves information associated with employees and candidates, ¶¶[0049], [0071] and Fig. 3A),
wherein the second text data extracted from each resume of the plurality of resumes is indicative of a work experience (obtains employees' and candidates' employment history, ¶¶[0049], [0071]), 
an educational qualification (obtains employees' and candidates' education history, ¶¶[0049], [0071]), 
a professional qualification (obtains employees' and candidates' certifications, ¶¶[0049], [0071]), 
and one or more hobbies of the corresponding test user (obtains information on volunteer work, ¶¶[0049], [0071]);
and identifying, by the server, based on the extracted second text data, an association between each test user and the plurality of job positions (obtains data for employees' and candidates' employment history, ¶¶[0049], [0071] and employees and candidates are associated with roles, e.g. ¶[0051].  Thus 
Regarding claim 8, the combination of Mondal and Hyder teaches all the limitations of claim 1 and Mondal further teaches: 
identifying, by the server, for the first job position, one or more relevant job applicants based on the predicted set of threshold scores (compares candidates to ideal candidate profile, ¶[0072], to make a hiring recommendation, ¶[0078] and Fig. 3B ref. chars. 340 and 350; see also ¶¶[0073]-[0075] discussing types of comparisons).  
Regarding claim 9, the combination of Mondal and Hyder teaches all the limitations of claim 8 and Mondal further teaches: 
predicting, by the server, for the first job position, a set of relevant skills based on the one or more predictor models and the first job description of the first job position (generates ideal candidate profile that includes a set of attributes, e.g. achievement drive and adaptability, ¶[0069] and Fig. 10), 
wherein the one or more relevant job applicants are further identified based on the set of relevant skills (compares candidates to ideal candidate profile, ¶[0072], to make a hiring recommendation, ¶[0078] and Fig. 3B ref. chars. 340 and 350).

Regarding claim 10, Mondal teaches:
a server configured to (¶¶[0023]-[0024]): 
receive a plurality of answers provided by each test user of a plurality of test users (employees and candidates take psychometric test, Fig. 3A ref. chars. 322 and 332 and ¶¶[0048], [0071]; see also e.g. Figs. 6A-6D showing test)

derive, for each test user, a set of psychometric scores corresponding to a set of psychometric attributes, wherein the set of psychometric scores for each test user is derived based on the corresponding plurality of answers (aggregates test results into domains, ¶¶[0048], [0071]; see also ¶[0052] noting each domain is scored; and ¶¶[0054]-[0069] discussing types of analyses of domains); 
generate one or more predictor models based on the first text data extracted from each of the plurality of job descriptions and the set of psychometric scores of each test user (generates ideal candidate profile for each role, ¶[0069] Fig. 3A ref. char. 328); 
provide a first job description of a first job position as input to the generated one or more predictor models (generates ideal candidate profile for selected role, e.g. ¶¶[0045], [0046]; see also Fig. 10 showing user interface for selecting the role); 
and predict, for the first job position, a set of threshold scores corresponding to the set of psychometric attributes, wherein the set of threshold scores is determined based on the one or more predictor models and the first job description of the first job position (determines psychometric test results for ideal candidate profile for various attributes for a given role, ¶¶[0069] and Fig. 10 ref. char. 1030).  
However Mondal does not explicitly teach but Hyder does teach:
and wherein each job description of the plurality of job descriptions includes a job title of a corresponding job position of the plurality of job positions and a set of skills required for the corresponding job position (job description includes job titles and skills required, e.g. ¶[0039]); 
extract first text data from each job description of the plurality of job descriptions by parsing one or more keywords in each job description of the plurality of job descriptions, wherein the first text data 
Further, it would have been obvious at the time of filing to combine the candidate suitability assessment of Mondal with the extraction of information from job descriptions as taught by Hyder because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, Mondal relies on the user to input the data, see ¶[0028] of Mondal (listing input devices).  One of ordinary skill would have recognized the relevant employee and candidate data might not be stored in a structured manner and would have recognized the system of Mondale could be likely improved by automatically extracting relevant employee and candidate data, i.e. using the data extract taught by Hyder.
Regarding claim 11, the combination of Mondal and Hyder teaches all the limitations of claim 10 and Mondal further teaches:
generate a link between the first text data extracted from each job description and each psychometric attribute of the set of psychometric attributes (generates idea candidate profile for each role, ¶[0069], and links psychometric test to performance data, ¶[0050] and Fig. 3A ref. char. 326); 
and assign a weight to the link between the first text data extracted from each job description and each psychometric attribute of the set of psychometric attributes, wherein the weight is assigned based on the set of psychometric scores of each test user (applies weighting factor to each domain, ¶¶[0048], [0052]-[0053]).  
Regarding claim 12, the combination of Mondal and Hyder teaches all the limitations of claim 10 and Mondal further teaches:

wherein the server generates the one or more predictor models further based on the historical data of each test user (generates ideal candidate profile based on employee performance data, ¶[0069]; see also Fig. 3A summarizing process), 
and wherein the historical data of each test user includes social media data, purchase data, travel history data, educational qualifications data, one or more likes, or one or more dislikes of the corresponding test user (obtains employees' and candidates' social network data, ¶¶[0049], [0071]).
Regarding claim 14, the combination of Mondal and Hyder teaches all the limitations of claim 10 and Mondal further teaches:
wherein the server is further configured to receive a plurality of resumes of the plurality of test users (obtains employees' and candidates' employment history including skills, ¶¶[0049], [0071].  Please note, an employment history is within the scope of the claim element "resume" because the employment history is a resume), 
and wherein the server generates the one or more predictor models further based on the plurality of resumes (generates ideal candidate profile based on employment history, ¶[0069]; see also Fig. 3A summarizing process).  
Regarding claim 15, the combination of Mondal and Hyder teaches all the limitations of claim 14 and Mondal further teaches:
extract second text data by parsing one or more keywords from each of the plurality of resumes (retrieves information associated with employees, ¶¶[0049], [0071] and Fig. 3), 
and wherein the second text data extracted from each resume of the plurality of resumes is indicative of a work experience (obtains employees' and candidates' employment history, ¶¶[0049], [0071]), 

a professional qualification (obtains employees' and candidates' certifications, ¶¶[0049], [0071]), 
and one or more hobbies of the corresponding test user (obtains information on volunteer work, ¶¶[0049], [0071]); 
and identify, based on the extracted second text data, an association between each test user and the plurality of job positions (obtains data for employees' and candidates' employment history, ¶¶[0049], [0071] and employees and candidates are associated with roles, e.g. ¶[0051].  Thus the data is linked to the roles through the employees and candidates (i.e. what role they have or are applying for)).  
Regarding claim 17, the combination of Mondal and Hyder teaches all the limitations of claim 10 and Mondal further teaches:
identify, for the first job position, one or more relevant job applicants based on the predicted set of threshold scores (compares candidates to ideal candidate profile, ¶[0072], to make a hiring recommendation, ¶[0078] and Fig. 3B ref. chars. 340 and 350; see also ¶¶[0073]-[0075] discussing types of comparisons).  
Regarding claim 18, the combination of Mondal and Hyder teaches all the limitations of claim 17 and Mondal further teaches:
wherein the server is further configured to predict, for the first job position, a set of relevant skills based on the one or more predictor models and the first job description of the first job position (generates ideal candidate profile that includes a set of attributes, e.g. achievement drive and adaptability, ¶[0069] and Fig. 10), 
and wherein the server identifies the one or more relevant job applicants further based on the set of relevant skills (compares candidates to ideal caudate profile, ¶[0072], to make a hiring recommendation, ¶[0078] and Fig. 3B ref. chars. 340 and 350).  
Regarding claim 19, the combination of Mondal and Hyder teaches all the limitations of claim 10 and Mondal further teaches:
wherein the plurality of job descriptions and the plurality of answers are received from a database or a plurality of user devices of the plurality of test users (answers and role information is stored in database, ¶[0079] and Fig. 4).  

Regarding claim 20, Mondal teaches:
A non-transitory computer readable medium having stored thereon, computer executable instruction, which when executed by a computer, cause the computer to execute operations, the operations comprising (¶[0008]): 
receiving a plurality of answers provided by each test user of a plurality of test users (employees and candidates take psychometric test, Fig. 3A ref. chars. 322 and 332 and ¶¶[0048], [0071]; see also e.g. Figs. 6A-6D showing test and ¶¶[0023]-[0024] discussing servers)
and a plurality of job descriptions of a plurality of job positions, wherein each test user is associated with one or more job positions of the plurality of job positions (imports information on employees' and candidates' employment history, ¶¶[0049], [0071] and Fig. 3A ref. chars. 324 and 334),
deriving, for each test user, a set of psychometric scores corresponding to a set of psychometric attributes, wherein the set of psychometric scores for each test user is derived based on the corresponding plurality of answers (aggregates test results into domains, ¶¶[0048], [0071]; see also ¶[0052] noting each domain is scored; and ¶¶[0054]-[0069] discussing types of analyses of domains); 
generating one or more predictor models based on the first text data extracted from each of the plurality of job descriptions and the set of psychometric scores of each test user (generates ideal candidate profile for each role, ¶¶[0069] Fig. 3A ref. char. 328); 

and predicting, for a first job position, a set of threshold scores corresponding to the set of psychometric attributes, wherein the set of threshold scores is determined based on the one or more predictor models and the first job description of the first job position (determines psychometric test results for ideal candidate profile for various attributes for a given role, ¶[0069] and Fig. 10 ref. char. 1030).  
However Mondal does not explicitly teach but Hyder does teach:
and wherein each job description of the plurality of job descriptions includes a job title of a corresponding job position of the plurality of job positions and a set of skills required for the corresponding job position (job description includes job titles and skills required, e.g. ¶[0039]); 
extracting first text data from each job description of the plurality of job descriptions by parsing one or more keywords in each job description of the plurality of job descriptions, wherein the first text data extracted from each job description is indicative of a corresponding job title and a corresponding set of skills (extracts job titles and skills required from job description, ¶¶[0039], [0046] and Fig. 2A; see also ¶[0072] discussing extraction).
Further, it would have been obvious at the time of filing to combine the candidate suitability assessment of Mondal with the extraction of information from job descriptions as taught by Hyder because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, Mondal relies on the user to input the data, see ¶[0028] of Mondal (listing input devices).  One of ordinary skill would have recognized the relevant employee and candidate data might not be stored in a structured manner and 

Regarding claim 21, the combination of Mondal and Hyder teaches all the limitations of claim 3 and Mondal further teaches: 
and filtering, by the server, the normalized historical data of each test user, wherein the generation of the one or more predictor models is further based on the filtered historical data of each test user (generates ideal candidate profile for each role, ¶¶[0069] Fig. 3A ref. char. 328.  Please note, generating an ideal candidate profile for each role is within the scope of filtering because it involves filtering based on role).  
However, Mondal does not teach but Hyder does teach
normalizing, by the server, the received historical data in the different data formats to a default data format (extracts job titles and skills required from job description, ¶¶[0039], [0046] and Fig. 2A; see also ¶[0072] discussing extraction.  Please note extracting job titles and skill is within the scope of normalizing because it involves converting unstructured data (text data in job descriptions) to structured data (job titles and skills requires)).
Further, it would have been obvious at the time of filing to combine the candidate suitability assessment of Mondal with the extraction of information from job descriptions as taught by Hyder because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, Mondal relies on the user to input the data, see ¶[0028] of Mondal (listing input devices).  One of ordinary skill would have recognized the relevant employee and candidate data might not be stored in a structured manner and would have recognized the system of Mondale could be likely improved by automatically extracting relevant employee and candidate data, i.e. using the data extract taught by Hyder.
Regarding claim 22, the combination of Mondal and Hyder teaches all the limitations of claim 1 and Mondal further teaches:
one or more educational qualifications relevant for the first job position (obtains employees' and candidates' education history, ¶¶[0049], [0071]).
However Mondal does not explicitly teach:
extracting, by the server, third text data from the first job description, wherein the third text data extracted from the first job description is indicative of a job title of the first job position, a set of relevant skills required for the first job position, one or more responsibilities associated with the first job position, and a work experience required for the first job position (extracts job titles, skills required and recommended, and prior experience, ¶[0039].  Please note skills recommend are within the scope of being indicative of responsibilities because the required and recommend skills indicate what will be required by the position).  
Further, it would have been obvious at the time of filing to combine the candidate suitability assessment of Mondal with the extraction of information from job descriptions as taught by Hyder because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces, see MPEP 2143.I.F.  That is, Mondal relies on the user to input the data, see ¶[0028] of Mondal (listing input devices).  One of ordinary skill would have recognized the relevant employee and candidate data might not be stored in a structured manner and would have recognized the system of Mondale could be likely improved by automatically extracting relevant employee and candidate data, i.e. using the data extract taught by Hyder.
Regarding claim 23, the combination of Mondal and Hyder teaches all the limitations of claim 1 and Mondal further teaches:
rendering, by the server, on a user device of a first user, a user interface to present the predicted set of threshold scores (displays ideal candidate profile, Fig. 10; see also ¶[0069] discussing Fig. 10); 

Regarding claim 24, the combination of Mondal and Hyder teaches all the limitations of claim 23 and Mondal further teaches:
 updating, by the server, the generated one or more predictor models based on the received feedback to improve a prediction accuracy of the one or more predictor models (inputs data on hired candidates to reassess and update ideal candidate profile, ¶[0078] and Fig. 3B).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BOS/
Examiner, Art Unit 3629                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note, the article itself does not show a publication date so Examiner has attached a PDF of webpage selling the article, which does show a publication date, as the last page of the reference.  The address of the webpage is: https://hbsp.harvard.edu/product/U98100-PDF-ENG